                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
         Plaintiff,                             )
vs.                                             )     CIVIL ACTION NO.:. 19-870
                                                )
HERITAGE COMPOUNDING                            )
PHARMACY, LLC, CHRJSTOPHER A.                   )
BURGESS AND MARTI P. BURGESS                    )
                                                )
         Defendants.                            )

              STIPULATION OF SETTLEMENT AND CONSENT JUDGMENT

         The United States of America ("United States"); and Defendants, Heritage Compounding

Pharmacy, LLC ("Heritage"), Christopher A. Burgess ("Burgess") and Marti P. Burgess ("M.

Burgess"), (collectively, the "Parties"), by and through undersigned counsel, consent to entry of

this Judgment based on the following uncontested allegations:

      1. This Court has subject matter jurisdiction over this action pursuant to 31 U.S.C. §§

3730(a) and (b) and 3732(a), and 28 U.S.C: §§ 1331 and 1345.

      2. This Court has personal jurisdiction over Defendants Heritage, Burgess and M. Burgess.

      3. On November 12, 2019, the United States and the Defendants executed a Settlement

Agreement for purposes of resolving a dispute under the Federal False Claims Act, 31 U.S.C. §§

3729-3733 (the "Settlement Agreement"). A copy of the Settlement Agreement is attached

hereto as Exhibit "1" and incorporated by reference herein.

      4. Under the terms of the Settlement Agreement, Heritage, Burgess, and M. Burgess agree

to the entry of this Consent Judgment in the amount of Two Million Eight Hundred Fifty-Six

Thousand Five Hundred Eighty-Eight Dollars ($2,856,588.00), plus interest accruing thereafter

at the effective legal post-judgment interest rate pursuant to 28 U.S.C. § 1961, each party to bear


                                                                                        EXHIBIT 2
30th           December
       U.S. Magistrate         Digitally signed by U.S. Magistrate Judge Sonja F. Bivins
                               DN: cn=U.S. Magistrate Judge Sonja F. Bivins,
                               o=Southern District of Alabama, ou=U.S. District Court,

       Judge Sonja F. Bivins   email=efile_Bivins@alsd.uscourts.gov, c=US
                               Date: 2019.12.29 19:55:40 -06'00'



                         ------------ MAGISTRATE JUDGE
                                SETTLEMENT AGREEMENT

       This Settlement Agreement ("Agreement") is entered into between the Plaintiff, United

States of America ("United States"), by and through the United States Attorney for the Southern

District of Alabama, and on behalf of the Defense Health Agency ("DHA"), acting on behalf

of the TRICARE Program, and on behalf of the United States Department of Veterans Affairs

 CHAMPVA Program (collectively, "the United States"); Christopher Burgess, Matti Burgess,

and Heritage Compounding Pharmacy, LLC (collectively "the Defendants") hereinafter

identified collectively as "The Parties".

                                            RECITALS

       A.      Christopher Burgess is a pharmacist and owner/operator of Heritage

Compounding Pharmacy, LLC during all relevant times.

      B.      Marti Burgess is a pharmacist who conducted management and oversight

functions of Heritage Compounding Pharmacy, LLC during the relevant time period, and

became a 20% owner of Heritage in November 2015.

       C.      Heritage Compounding Pharmacy, LLC ("Heritage") is an Alabama professional

corporation incorporated in the State of Alabama on February 3, 2006, with its principal place

of business in Mobile, Alabama.

       D.      On October 29, 2019, the United States filed a Complaint against Christopher

Burgess, Ma1ti Burgess, and Heritage in the United States District Comt, for the Southern

District of Alabama, Civil Action No. 19-870, pursuant to the False Claims Act, 31 U.S.C. §

3729, et seq., (the "Civil Action"). The United States has alleged that from January 1, 2013 to

May 1, 2015, Defendants knowingly submitted, or caused the submission of false claims to

TRICARE and CHAMPYA that were tainted by illegal kickbacks. In addition, the United States


                                                                                        EXHIBIT 1
